         Case 1:16-cv-01533-ABJ Document 92 Filed 08/08/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


OI EUROPEAN GROUP B.V.,

                                       Plaintiff,

                         v.                                  Case No. 1:16-cv-01533-ABJ

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                     Defendant.


    DEFENDANT BOLIVARIAN REPUBLIC OF VENEZUELA’S NOTICE OF
 COUNTER-MOTION FOR A 120-DAY STAY OF ENFORCEMENT PROCEEDINGS

       Defendant Bolivarian Republic of Venezuela, by and through its undersigned counsel,

hereby moves for a 120-day stay of enforcement proceedings.

       This motion is based on the accompanying Omnibus Memorandum and the Declaration

of Ambassador Carlos Alfredo Vecchio, dated August 5, 2019, filed concurrently herewith.

       Venezuela reserves all rights and defenses and does not waive any of its defenses or its

sovereign immunity.
         Case 1:16-cv-01533-ABJ Document 92 Filed 08/08/19 Page 2 of 2




                                            Respectfully submitted,

                                            CURTIS, MALLET-PREVOST,
                                            COLT & MOSLE LLP

                                            By: /s/ Joseph D. Pizzurro
                                            Joseph D. Pizzurro
                                            (D.C. Bar No. 468922)
                                            Kevin A. Meehan
                                            (D.C. Bar No. 1613059)
                                            1717 Pennsylvania Avenue, N.W.
                                            Washington, D.C. 20006
                                            Tel.: (202) 452-7373
                                            Fax: (202) 452-7333
                                            Email: jpizzurro@curtis.com
                                            Email: kmeehan@curtis.com


                                            Juan O. Perla (pro hac vice)
                                            101 Park Avenue
                                            New York, NY 10178
                                            Tel.: (212) 696-6000
                                            Fax: (212) 697-1559
                                            Email: jperla@curtis.com

                                            Attorneys for Defendant
                                            Bolivarian Republic of Venezuela


Dated:       August 8, 2019




                                      -2-
